Citation Nr: 1619595	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  11-20 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1965 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied an application to reopen a previously denied claim for service connection for a bilateral knee disability.  In a September 2015 decision, the Board reopened the claim for service connection for a bilateral knee disability and remanded the reopened claim for additional development.  


FINDING OF FACT

The Veteran failed to report for a scheduled VA examination in December 2015 pertaining to a reopened claim of entitlement to service connection for a bilateral knee disability and he has not shown good cause for that failure to report.


CONCLUSION OF LAW

Service connection is not warranted for a bilateral knee disability.  38 U.S.C.A. 
§§ 1110, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication, and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in April 2010 of the requirements for substantiating a claim.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The required notice was provided prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board notes that the Veteran is represented in this appeal.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication is not affected.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has attempted to obtain an adequate examination for the claims.  After the Board reopened the Veteran's claim for service connection for a bilateral knee disability, the Board remanded the claim for an examination to determine the etiology of the claimed disability.  The VA Medical Center that was to provide the examination sent the Veteran a letter regarding the examination and also attempted to call him at the telephone number of record.  The Veteran did not appear for the examination and did not subsequently contact VA to provide a reason for his failure to appear.  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As the Veteran did not appear without good cause for an examination scheduled in conjunction with a reopened claim for service connection, VA does not need to attempt to provide another examination.  38 C.F.R. § 3.655(b) (2015).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a September 2015 Remand, the Board requested that the all outstanding treatment records be obtained and that the Veteran be scheduled for an examination to determine the etiology of the claimed bilateral knee disability.  The treatment records were obtained as requested.  The VA Medical Center in Fayetteville, North Carolina, scheduled the required examination.  The record shows substantial compliance with the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran's claim of entitlement to service connection for a bilateral knee disability was initially denied in a December 2008 rating decision.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  In March 2010, the Veteran filed an application to reopen the previously denied claim of service connection.  An August 2010 rating decision, from which this appeal arises, denied the application to reopen.  In a September 2015 Decision and Remand, the Board granted the application to reopen a claim for service connection for a bilateral knee disability and remanded the reopened claim.

In a December 2015 email, a VA employee at the Fayetteville VA Medical Center indicated that the Veteran had failed to report for a scheduled examination.  The employee indicated that the Medical center had issued a letter informing the Veteran of the examination and had attempted to contact the Veteran by telephone without success.  The employee stated that the examination was cancelled due to the Veteran's failure to appear at the time of the examination.  From that email, the Board finds that the VA medical center took all necessary steps to attempt to contact the Veteran regarding the examination prior to the examination time.  United States v. Chemical Foundation, Inc., 47 S. Ct. 1 (1926) (finding that there is a presumption of regularity that government officials have properly discharged their official duties).  The Veteran has not contacted VA to explain his failure to appear at the examination, nor has he requested a rescheduled examination.  

When a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  38 C.F.R. § 3.655(b) (2015).  As the Veteran failed to report for a VA examination scheduled in conjunction with a reopened claim for benefits, the claim cannot be granted.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010).  Accordingly, the appeal must be denied.

Although the Veteran's claim must be denied under 38 C.F.R. § 3.655 (2015), the Board also notes that the evidence of record, to include that submitted by the Veteran, is insufficient to allow a grant of service connection.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a current disability, a Veteran must show the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

An alternative method of establishing service connection for a current disability is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as arthritis.  38 C.F.R. § 3.309(a) (2015). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  That presumption is rebuttable by probative evidence to the contrary.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

The record does not include credible or probative evidence indicating that the claimed bilateral knee disability is related to service or any incident of service, or was caused or permanently aggravated beyond the normal progression of the disability by a service-connected disability, or that arthritis of the knees manifested to a compensable degree within one year following separation from service.  

The service medical records contain no notation indicating complaint, treatment, or diagnosis for any knee disability.  In July 1967 and January 1968 service medical examination reports, a service examiner indicated that the Veteran's musculoskeletal systems and lower extremities were normal.  Subsequent service medical records indicate treatment for back pain following a January 1968 motorcycle accident.  However, the service medical records contain no notation indicating report of or treatment for any knee disability symptomatology from the date of the accident through the date of separation.  In a January 1976 service discharge medical examination report, a service examiner indicated that the Veteran's musculoskeletal systems and lower extremities were normal.  The post-service evidence of record contains no notation indicating treatment for knee symptomatology until July 2002.  At that time, the Veteran stated that he first experienced a knee condition three days earlier when his right knee gave out.  The record contains no actual diagnosis for a knee disability until November 2002, when an examiner diagnosed degenerative joint disease.  Therefore, the objective medical evidence does not indicate onset of knee disability symptomatology either during service or until many years after service, and arthritis was not shown within one year following separation from service.  

Prior to the initial filing of his claim for service connection, the Veteran did not make any statements to VA personnel, to include medical examiners, suggesting that the claimed bilateral knee disability was related to service.  In the November 2002 VA treatment record in which a VA examiner first diagnosed degenerative joint disease of the knees, the Veteran specifically denied having experienced any history of knee trauma.  After the filing of the initial claim for service connection, in June 2008, the Veteran told a VA examiner that he had experienced knee pain since attending parachute jump school in service.  Subsequently, in May 2011, the Veteran told an additional VA examiner that he had experienced continuous knee pain since a 1968 in-service motorcycle accident, which resulted in a service-connected low back disability.  The Board notes the service medical records contain reports of many ailments, to include reported back pain immediately following a 1968 motorcycle accident, but no reports of any knee pain symptomatology during service.  Additionally, the Veteran specifically denied having any history of knee trauma prior to the filing of the claim.  The Board finds that the Veteran's reports of in-service knee disability symptomatology, which are inconsistent with both his own statements and the medical evidence, and were made to VA examiners only after the filing of a claim for service connection, lack credibility and are of little probative value as the statements are contradictory.  In weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As the objective medical treatment records, indicating that the Veteran did not have any knee disorder symptomatology during service or for decades after service, are of greater probative value than the Veteran's lay statements, the Board finds that the probative evidence of record indicates that the Veteran did not experience onset of any bilateral knee disability symptomatology during service or for many years after service.

In a June 2011 VA medical examination report, written in conjunction with a claim for service connection for a low back disability, a VA examiner wrote that the Veteran walked with an antalgic gait due to low back and knee pain.  In a July 2011 statement, the Veteran wrote that his knee disabilities resulted from the antalgic gait caused by his service-connected low back disability.  As a layman without the appropriate medical training and expertise, the Veteran is not competent to provide a probative opinion as to whether a bilateral knee disability was either caused or aggravated beyond its normal progression by a service-connected low back disability.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Veteran did not report for an examination which could have supplied evidence regarding that contention.  In the September 2015 Decision and Remand, the Board reopened the claim for service connection for a bilateral knee disability and remanded the reopened claim.  In the Remand instructions, the Board requested that the Veteran be scheduled for a VA medical examination to determine the etiology of the claimed knee disabilities.  The Board specifically requested that, had the Veteran appeared and participated at the scheduled examination, the examiner was to offer opinions as to whether the claimed bilateral knee disorder was either directly related to service, or secondary to the service-connected low back disability.  The Veteran was provided with notice of the examination and did not appear.  The duty to assist is not a one-way street.  If a Veteran wants help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, there is no competent and probative opinion of record indicating that the Veteran's bilateral knee disability is related to service or any current service-connected disability.

Accordingly, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a bilateral knee disability, and the claim must be denied.  38 U.S.C.A. § 5107(b) (2015); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


